   Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 1 of 20 PageID #:1078                              vp


                             LINIITED STATES DISTRICT COTIRT
                             NORTHERN DISTRICT OF ILLINOIS                        FTLED
                                                                                       l,|AR 0   4   201s//
                                                   )                              THOMAS G. BRUTON
        United States of   America                 )                            CLERK, U.S. DISTRICT CIURT
                                                               )
                 Plaintiff,                        )
                                                   )
                                                   )               CaseNo. 1:18-cv-0722g   q
                                                   )
                    v.)
                                                   )
                                                   )
                                                   )
       Association of Casualty    and              )               Honorable Judge: Gary Feinerman
       Surety Companies, et     al.                )
                                                   )
               Defendants.                         )
                                                   )

REPLY TO NATIONAL ASSOCIATION OF MUTUAL CASUALTY COMPANIES C/O
NATIONAL ASSOCIATION OF MUTUAL INSURANCE COMPANIES' MOTION TO
DISMISS, PURSUAIIT TO FED. R. CIV. P. 12(b)(5) and (6)


Following is Plaintiff   s response   to Defendant's statements, which cover its numbers 1 and 2

Statements on Procedural Background, and subsequent responses to its numbers 3-10 sections,

which excludes number 4.


Regarding the Defendants' above-referenced rule and the 63 Civil3106 Perpetual Consent

Decree, the Defendants consented to the Decree without the taking of any testimony. Therefore,

the Consent Decree o'trial" is over, the Judgment is final, and no jury demand can be requested.


The Defendants' time for a Motion to dismiss or counter the original claims was over some 56

years ago, which means Defendants' Motion is way too late.




                                               Page    I of6
       Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 2 of 20 PageID #:1078



Defendants, and those in concert or participation with Defendants' successors, granted relief to

Plaintiffs, under the o'no control" provisions. This is not a'omoney judgment", but only informs

Defendants on what they cannot do.


In this regard, all laws, rules and modes of procedure conceming the Consent Decree were

repealed. Please review your signed blanket stipulation. Plaintiff is unaware of the rules, laws, or

case law that you cite in your illegal motion that was not mentioned in the blanket stipulation and

which are irrelevant. Please refer to PlaintiffLeonard J. Kral's "Amended Motion" answer to

 Honorable Gary Feinerman motion to dismiss with prejudice, Docket Entry by the Clerk, on

 Tuesday, November 6,2018, number 1.



Through this Motion, defendant has materially altered the Injunction with defendant's motion

under the Final Judgment, p 1, fl I-II, Sherman Act, $ 1-3, which defendants consented to under

defendants' Oaths of Office affidavit and is prima facie evidence. See added Exhibit Q, pp 8, 9,

10, and under the   IICMVA/AAMVA Antitrust      Statement, Long Declaration and the About sec

tion. See defendants Exhibit I re-entry of defendants' own injunction, 63 Civ. 3106, that already

includes Relief and Damages. See Index of Exhibits D, Antitrust Statement,pp l-2; Antitrust

Declaration, pp 3-4; About the IICMVA, pp 5-6.


Leonard J Kral did not send notice to Bames & Thornburg, LLP, but only to "NAMIC"

President, Charles Chamness. Citing my Exhibit D, p 3, 2ndfi,last sentence, under Exhibit     l:
"Specifically, members of the IICMVA are advised to avoid exchanging or discussing, either di-
rectly or indirectly through an intermediary, the following matters in any oral discussions or
written correspondence with other members or with any other person from another company"
etc.



As such, only the Defendant, "NAMIC" President, Charles Chamness, can respond pursuant


                                           Page2 of 6
  Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 3 of 20 PageID #:1078




to the IICMVA Antitrust Declaration required in the Injunction, p 3, fl V, which defendants are

making here, but were operating in "concert or participation" with AIA, PCIAA/APCIA. See

Exhibit D, pp 1- 6.


Therefore, Barnes & Thomburg, LLP is "an intermediary" under this provision of the IICMVA

Antitrust Declaration, for which NAMIC has violated its own declaration. Moreover, it is

prohibited from responding on behalf ofNAMIC President Charles Chamness, and its

o'Motion" must be withdrawn.



3. Please see below quotes, which were excerpted from enclosed exhibits, which detail   NAMIC's
involvement with the following entities and applies to Rule 7.1 Corporate Disclosure Statement.


"The Independent Appraisal Plan is sponsored by the Combined Claims Committee (CCC). The
CCC is ajoint- committee of the claims committee of the Association of Casualty and Surety
Companies (ACSC), an association of 133 stock companies, and the American Mutual Insurance
Alliance (AMIA), an association of 106 mutual companies. It was created sometime in the
1930's to provide a forum for the joint consideration of claims problems of the stock and mutual
companies. Prior to September 1962, when AMIA became represented on the CCC, the CCC
consisted of the claims committee of the ACSC and the National Association of Mutual Casualty

Companies (NAMCC), an association of 26 mutual companies."


"The NAMCC is , in effect, still represented on the CCC. It is the Claims Executive Committee
of the NAMCC which represents the AMIA on the CCC. A resolution of the board of directors
of the NAMCC approved the substitution of AMIA for NAMCC. The purpose of the Change
was to render more mutual companies eligible to participate in CCC activities."



"The claims committee of the National Association of Automotive Mutual Casualty Companies
(I.{AAMIC), an association of 32 mutual companies all but 10 of which are also members of
NAMCC, but officially represented only the NAMCC on the CCC, AMIA includes in its mem-


                                           Page 3   of6
     Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 4 of 20 PageID #:1078



bership the members of NAMCC and            NAAMIC." Excerpted from Exhibit D, DOJ NW         38778

Docld:32715778,p7,andNw 38778 Docld:32715778, p 8. See added ExhibitN, DOJNW
38778 Docld: 32715115, pages 230-231,         regarding'NAMIC", which       addresses the aforemen-

tioned "concart or participation" misnomer.


See   Exhibit C, AAMVA Quick Facts, ACSC evolution to AIA.          See   Exhibit O, where American
Mutual Insurance Alliance changed its name to Alliance of American Insurers, on July 7, 1977,
per Article of Amendment to Articles of Incorporation, and was filed as a matter of record with

the Illinois Secretary of State. See evolution to PCIAA/APCIA. See Exhibit D, p 5,n 4.       All of
these exhibits tie-in   NAMIC's 'oconcert or participation", and history in this matter, which makes
it in violation of the 63 Civ. 3106 Consent Decree.


5.   It is correct that I filed with the Defendants AIA, PCIAA, NAMIC, only the 1963 U.S. Dist.
LEXIS 9949; 1963 Trade Cas. (CCH) P70,917 , ClifPs Notes, notwithstanding, that LexisNexis
is an associate member to the IICMVA as a co-conspirator, or is in concert or participation. The
NAMIC defendant intermediary attomeys could          use their Lexis accounts or the Lexis associates,

which should give themselves the missing complaint they left out, if the attorneys cannot under-
stand the Injunction against the combine. See Exhibit D, About the        IICMVA, p 5-6.


6. The Court cannot grant defendant's motion because the courts are in concert or participation

as   your associates, as AAMVA members, but, at the same time, are protecting Independents, like
myself, from unions / associations. Essentially, the United States of America sued themselves
through their departments, running their own insurance companies, through associations. See Ex-
hibit c, AAMVA Quick Facts,4th highlighted dot.


The "Amended Motion", FEB-4-2019, is the complaint inextricably intertwined with perpetual
history. The above aforementioned ClifPs Notes reveal what relief that has already been
consented to in the Injunction and cannot be denied.



In addition these antitrust laws have been written into the various Federal, State, and Municipal
laws / codes regarding the business    of   "Insurance and Taxation", and a division and allocation



                                               Page 4   of6
      Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 5 of 20 PageID #:1078



of markets to pay for the health and welfare of union / association operators against Indepen-
dents, through their tort and litigation practices. The Republic vs. the Democracy. See Article       IV,
l-4. Caprtalism v. Communism. See Exhibit        P, DOJ   NW 38778 Docld:32715115.


7. Please refer to above page 1.


8. See Exhibit L in its entirety. 63 Civ. 3106 beneficiaries are not subject to the Illinois Antitrust
Act.
 (1) labor organizations, (3) public utilities as cited, (4) joint underwriting insurance activities...


9. Defendant claims that its name is only mentioned once in its Exhibit 1,     tl3,   and stated that no

intelligible claim can be discemed. Leonard J Kral does hold the U.S. DOJ Attorney investiga-
tion file No. 60-169-41, which resulted in the 63 Civ. 3106 Consent Decree. The file mentions
"NAMIC" quite often.      Please refer to number 3 above and Exhibit N.



10.   Plaintiff; beneficiary et al., paid the court $ 47.00 to enforce the judgment for our
Independent health and welfare, under the constitutionally written 63 Civ. 3106, which is
protected under the Sherman Act. We are not subject to the business of "Insurance and

Taxation".


Wherefore, the Plaintiffbeneficiary et al., respectfully requests that the court enforce the
Final Judgment that defendants consented to.


March 4,2019


Respectfully


fr^-4/t
Mr. Leonard J Kral
1618 S. Pulaski Rd.
Chicago, Illinois 60623
773277 5600

Enclosures: Exhibits O-Q

                                               Page 5   of6
   Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 6 of 20 PageID #:1078




NAMIC                                 CERTIFIED # 7014 0150 0001 2512 3307
President Charles Chamness
3601 Vincennse Rd.
Indianapolis,In 46268




                                    Page 6   of6
           Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 7 of 20 PageID #:1078



                          Exhibit N



                   rhirrag rhe pertod 1e59-   54El     endeevrrted to !'eT.y-:1".^l"Hr'l I
             .pprorrlit lppratief €or the-riEwasht$gsst, Di 9:'er€1i
                                                                                      ad -
            !,r * er a d 6r r EQ'i" Ilisii      i;;-qi,ir-9;,[l^r*:l?.:9mthat: 1 t;3r
                                             -iii;                                the
            ;ilT     it"'tnoiniitiil;'  !i        Irr,'.9e39nd3ae-teveared
            ,coulrert had dsde rt,e ehdf,Ee-fqr thelwashtngttr" gngi:[fi-advieeaF
            ;;;-;isfirfiai"ill       gffi;-*;-qboug io re-aropEed rn svraerrse:raPptv             ,




            Naw   yor3,  Boaruilre;i:Vtisrnrq'!.and;i;r#Ji        vriiiit.,
                                                                         atA ne coula
            ffi ffiliiiilT, i";.;I":ul::*i"#: :ffi,H:.l"H#:i3l'1""13ili*;
           \-|ffi:a,*it ,sould
                           thag Ehe icotmctl or comlttee" ap.pl$ed hls guarr---
            H"ir"a buG         noB glve hrrn thd ----.---.--                   I   beeauEe Bo'
            :ffi#s ;il';;;,,li,io'.i'.Jv ilffi6                                 foreeotns cor.
                                                                   gt,"t the i?teesb.r$h"
                                                                                                      i

                     rs eiiltcil;";-i;;ffigtratt.,E
            r6spondence
            ptanlr ua6    gropt";'i;;-i;;l#ftr   ii1""se""ni rn rel! "d.1?11:,.-tai
            thaG chts p"ogr; r;-;P*,"brta uv plmlrFnt |y53nse coi-orl
                                                                    os8'nlFeElon8 '
            lndtcared..by ona of Ghe teGse*E q.iii.r. b1 rhe          faf..i                goF
            ffi-;T;=i"ti"rs "irli.te"   by the-perent [orrrott !n ppeaktati of thG
            PtEqpburgh Pl"an ;oEaqeos                    .   ,




                                 sutety. coopanrep anii tlie Nat:tonal' Asaocli-
                    .Gdorratrrr ana,
                           -llutual lasuranoe Goitriarrlesf
                   , GIon of
                   'A desoilPtlon of Eh€ AsEgeratio-n o-E                 Srrely C@antea
                                               rnsUr'Bnce
                                                            faeua|ty
                                                            16 BeE
                                                                     al
                                                                   out  rq piiE beliru;
             "ee""iriilii-fi;-c-yoiqp€ir"'ui
                  i -r*. of -Easrratty-& suretv fgi6-tl          cvclo of.rngii d;      ofl
                   - 60 Jotrr. Stiir.N:.Y.' Apprtxi iifgi        'i'uu'"   &   23i'at"fiY


             lt     Ttre comrplalnanE dtd not wreh eo l,eavg Ghgse feEGers fo: 'lle-
                                                                                  plroto-
                                                                                      llas
                                    nfs-ierg-appeareC   tn th9 o6qrespond€rceo:
                    "I"tf"g "loo"
                    iiliilEa-iiiii,Enat   oooalii"aedoe otsht be subpoqraed..,tn the
                    elr"r,e gf a caeei  enA he wi6 at,ate of that potelbtltty'

             *l     1he -traoes of the. t3a rneuUarg efe oec ouq rn: qtq puUf ioation;l
                                                                                           the
                    Itec.loeluilee the nalpr buregrl 6tiiok oqqiantea;i




                                         BEST OOCUMENT   AVA]LABL€




                                                                                                          (--\-,




llII 3A??8 Docld:32715115 Page 23O
           Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 8 of 20 PageID #:1078


                                                                                                                   -
                            Exhibit N




                        thle Asaoclatlon la a publto serrttce             or8antsaElon
                   uhotly oelntalned by eapttat' Etook coryonles engaged tn
                   the caguElty and sureEy buslneee. tte nore $ao eh{nged
                   froa Assocletlon of CaeualBy and Surety Executtves to
                   Aesoelatlon of Eirsuatty end Surety COrryantea et tho annual
                   Eeettfig Ftroy 131 1947. tE$ purposea are to pforrlde a foruri-
                   fOr dlsCusglOn of Eeneral problenrs whlCh are of GocEEll Cotr-
                   Cerrt to sBoelt coeQanleo eingeged tn the caeualEy and eurety
                   buslneee, Eo prouiUe tlr€ tnteresBs of SuCh Coqanles Ln svefT
                   leglBlaate manner Gonolstent stth the pubttc tlalfarer and
                   to perforrr gerEaln eervlces whtoh the eornpenteS aay CondtrCt
                   rmre eff,eotlvely and econgmlealty aB a Sroup Ehrough Bhe
                   Assoclatlon Ehan as lndlvldual lmlto . o .
                        The   offtocre of the Aseoclatton lnolude             afnon8 oEhelas

                   Presldent. Clark6 9mlth
                   V. Pres. r th. T.       HarPer

                   General [qgr..     t.   Uorey    Dor8ett
                                                                                         ForA(bl )   (7) _   (D)
                   General Gorrnselr Bay Dtu.Tphy-

                 l-l-aard thai 6116 aouert tl. otcke, Asglsta$t to the Manager of,
             she kst6Gletlou of Casual?y & Sunety Corpantes was ln charge of the
             t$om&tned €lato Comtl3toe.in.. No euch name uaa f6und snon8 the llot of
             offtoere of the AssoGlatlon. lt, may be SheC Dtcke haE left Ehe AEso'
             etatton.
                 The Cyolopedla seBs out the fotlotrlng desqrtptlon                of the Natlonal
             Aeeoolatlon of lqutual. Insutanoe C@anleg at p. 3tr4r
                        An organlzatlon hevlng a pald mberehlp of eme 1299
               '   unrtual lngrrfance ooupantee erlth sooe l30O addtttonal coupantea
                   contrlbutlng       Eo and   partlctpatlng tn part of lte getlvtties.
             the tattir organlaaBlon-hao            headquarS€rs   at   atOS N; Mettdtan SE.,
             lndtanapolte   2   r   Indleneo

                   It, lo B€'[recrh6t lrrrrausl Eo flrrd 6took attd nutuel orgenlcatlone- ruork-
                  to8ether on a proiect. Slnce thle te apparantly the caee f1 tfta
             'fnstanae,
             "tng        tt r.puld cerBalnly Eeem thag lhs aajollty of autoeblle           lnsur-
                                                                                  ':t'hiBu8h
              anoe f,lru| are lnvolved tn Promt,trg thg !?lGtsburgh-Plans
              their reaiiottve stock and mrtual trade aaebclatldu"

                                                           5


                                                      EEST DOCUfI'ENT AVAILABLE




lllg 38??8 Docld:32715115 Page 231
  Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 9 of 20 PageID #:1078



                            Exhibit O
                                                                           {EQ   HCIT WT|TE      Il. IH''   TPACEI


ta a. Fllad                             Porua   wr.E                       n*e    -        7-/^ ?7
l, D.rtllaaia
Filin! Fc.   SlO00
                             AITICLES OF A}TENDMENT                        Filing   Fee
                                           to th.
                            ABTICI,ES OF INCOBI}OBATION                    Clrrfu
                     GENEBAL NOT FOB      ii[*''       CO&PORATION ACT
                                                                                                  532.1          E
," *,ffi$ffiwse*etary                 of state, sprinedisld, Iltinois:
      The undersigned    corpo6tion, for the pur?ooe of emending its Articlea of Incorporetion rnd purso-
 ent to theprdvisione of Sertioa 35 of the "Genersl Not For Profit CorporsHon Acf,' of the Ststs of lllinois'
 hereby executes the lollowing Articlcs of Amendment:

 1. The neme of the corporation
                                      H$Eual Ioeuraace Alllaoee
2.    There are---.gry--rnerub+rr, having voting rlghti xtlth r.spcct tc amendmentg:
            (llmt "tro" or "rmro")
                            (Slrike paragrapha (o), (b)t or (c) twt opplicabte)
 g. (a) A.t a mecting                     I quorun rras pteserf, tretO on---{el- 3E--
                         of rrcmbeil, et whicft                                              l9 7f-
      sameieceivingrtleaettw+thirds (2/Sl of thslrotes entiUed to be c*st by the members of the r'or-
      poreHon preront or repreaented by pro:ry et nuch meetingn and

      {h}nff    rmmcnrr{psrnxltiryffi                         *tlr*rgffi f *Sgb*#tluFwttqts<X*thff iffil"
  ,xteuiqx
      (durlO<curdlry*ilhllrorncgnrnbnmfraldrs.so(fl$ffir66isWtsr**nxfulkflIEt$EG8hlxl8H
      sr                                               raeinbJrc#<roersfx***i{q}it&***Ifxqu*#I*t&E*
      ttprfrotnsoellw@rlnadnr*rl:omrildililtuuem/rdfltf$(ir**ht*a**i*,itlH*s&4x*JI*
      xEur*rltot:rErnr:Am6heEFtha(sodlxdotl:Sffi kll*tlh$ru"


(r.    Effeetlve JuIy I, 1977
            thn nane of the corporcrio[ Is rl'8nged frm the lEnrls.aa ]tLqFI I:qglqgrqs
           lLllieq-ee co che Alltaace of Arerleeo Ingurars. ra-
2.     The word "mutual" r.s strrct(en from paragraphs (a), (gi, (l), (n), (s)                       ead (q)
       bf the Staeer*eut of Putposes of the Eorlsratr.otl'
       a copy of the amended Artlcles ts attached. I




                                                                          PA D
                                                                            JUL     ?     ffI7
                                                                         j4ru    J. DtxoH
                                                                         u€crctary of Stat€
              Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 10 of 20 PageID #:1078

                                                       a   I'r
                                    -rBfsrred frr
                                    tardlhq.    I{gt             Exhibit P



                                    to lhe presidod


                                                       YOUNGSTO\ATN     uNu
                                                                       7.fdfu**-r+a1'4
                                                                        @r
                                                                       8Fz.{r, /?d/


                                          /M


                                        AJ.-e-




          u*Zm"t                                                      Za-u ,t-"^/-'h:--;"1
                                                                      h' aoa^.'.,-(--      ;vuu        ot-t'<'tzt'
                                    t/^l-                             .-r-J- >rr-*-U-*r- ?, rt -
                                                                                         /)"-<>



            -.rrr-i-b/-,
                           fu,-,v
            ,.fu //-ta+
                  {.qtq - vt
              ,K
      )l^-.1-/\
                                                                           F. B. SMITH; EDITOR
                                                                         755 MINERAL SPRINGS AVE.
                                                                                                   .
                                                                             YOUNGSTOWN 11, OHIO


i Ifif sE??S Doold:32?15115 ,+@
Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 11 of 20 PageID #:1078


                                                           Exhibit Q



U.S. Constitution   >   Article   M

Article VI
All debts contracted and engagements entered into, before the adoption of this
Constitution, shall be as valid against the United States under this Constitution, as under
the Confederation.

This Constitution, and the laws ofthe United States which shall be made in pursuance
thereof; and all treaties made, or which shall be made, under the authority of the United
States, shall be the supreme law of the land; and the judges in every state shall be bound
thereby, anything in the Constitution or laws of any State to the contrary notwithstanding.

The Senators and Representatives before mentioned, and the members of the several state
legislatures, and all executive and judicial officers, both of the United States and of the
several states, shall be bound by oath or affirmation, to support this Constitution; but no
religious test shall ever be required as a qualification to any office or public trust under
the United States.

American Insurance Association (AIA)

President, John Degnan Signature                          Printed

Properly Casualty Tnsurance Association of America (PCIAA) plus any mergers.

Chair Alex M. Hageli Signatr:re                           Printed

National Association of Mutual Casualty Companies (NAMIC)

President, Chades Chamness Signature                       Printed

Mr. Leonard J Kral, Free and Independent, Independent Garage Owner, 63 Civ. 3106
Beneficiary

Signature19,

Printed




                                                (1)
Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 12 of 20 PageID #:1078




           Constitution of ttre State of lllinois
     Adopted at epecia1 electioa on Decenber 15,         1970


                                 PREAMBLE



      W€, the People of the State of lllinois - grateful to
Almighty God for the ci-vif, political- and religious llberty
which He has permitted us to enjoy and seeking His blessing
upon our endeavors - in order to provide for the health,
safety and welfare of the peopfe; maintain a representative
and orderly government; eliminate poverty and inequality;
assure legal, socj-al and economic justice; provide
opportunity for the fu]lest development of the individual;
insure domestic tranquility; provide for the common defense;
and secure the blessings of freedom and liberty to ourselves
and our posterity - do ordain and establish this Constltution
for the State of lllinois.
 (Source: Illinois Constitution. )

                            ARTICLE    I
                          BILL OF    RIGHTS


SECTION 1. INHERENT AND INAI]ENABLE RIGHTS
    All men are by nature free and independent and have
certain lnherent and inalj-enabl-e rights among which are 1ife,
liberty and the pursuit of happiness. to secure these rights
and the protection of property, governments are instituted
among men, deriving their just powers from the consent of the
governed.
(Source: Illinois    Constitution-)



SECTION  16. EX POST FACTO LAWS AND IMPAIRING CONTRACTS
    No ex post facto Iaw, or law impairing the obligation of
contracts or making an lrrevocable grant of special
privileges or immunities, shalL be passed.
(Source: I1]inois Constitution. )


American Insurance Association (AIA)

President, John Degnan Signature                     Printed

Property Casualty Insurance Association of America (PCIAA) plus any mergers.

Chair Alex M. Hageli Signature                       Printed

                                              (2)
Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 13 of 20 PageID #:1078




 National Association of Mutual Casualty Companies (NAMIC)

 President, Charles Chamness Signature                               Printed

 Mr. Leonard J Kral, Free and Independent,Independent Garage Owner, 63 Civ. 3106
 Beneficiary

Signature     ,/*.i ' ;?
Printed   ,l<t ln o*rn/ .?,ll,nol

 U.S. Code > Title 28 ) Part   I   >   Chapter   2l   ) $ 453


28 U.S. Code $ 453 - Oaths of justices and
judges
    .     US Code
    .     Notes

prev I next

Each justice or judge of the United States shall take the   following oath or affrmation
before performing the duties of his office: "I,          _ _,
                                                           do solemnly swear (or affirm) that
I will administer justice without respect to persons, and do equal right to the poor and to
the rich, and that I will faithfully and impartially discharge and perform all the duties
incumbent upon me as    _      under the Constitution and laws of the United States. So help
me God."

(June 25, 1948, ch. 646,62Stat.907; Pub.              L. 101-650. title IV, $ 404, Dec. 1, 1990,   104
Stat.5124.)

American Insurance Association (AIA)

President, John Degnan Signature                                   Printed

Property Casualty Insurance Association of America (PCIAA) plus any mergers.

Chair Alex M. Hageli Signature                                     Printed

National Association of Mutual Casualty Companies (NAMIC)

President, Charles Channess Signature

                                                          (3)
Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 14 of 20 PageID #:1078




Mr. Leonard J Kml, Free and Independen! lndependent Garage Owner, 63 Civ. 3106
Beneficiary

 Sigrrafixe&{

Printed


 Constitution of the State of Illinois

ARTICLE XItr
SECTION    3.   OATH OR AFFIRMATION OT OEF]CE
     Each prospective holder  of a State office or other State
position created by this Constitution, before taking office,
shall take and subscribe to the fo.llowing oath or
affirmation:
     "I do solemnly swear (affirm) that I wi}l support the
Constitution of the United States, and the Constitution of
the State of Illinois, and that I wil-l- faithfull-y diseharge
the duties of the office of . . -. to the best of my ability. "
 (Source: fLlinois Constitution. )



American Insurance Association (AIA)

President, John Degnan Signatrrre                    Printed

Property Casualty Insurance Association of America (PCIAA) plus any mergers.

Chair Alex M. Hageli Signature                       Printed

National Association of Mutual Casualty Companies (NAMIC)

President Charles Charnness Signahre                  Printed

Mr. Leonard J Kral, Free and Independent Independent Garage Owner, 63 Civ. 3106
Beneficiary

Sigfrafr$eh
Pinted    hz
                                           (4)
Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 15 of 20 PageID #:1078




     (?05 ILCS 205/4) (from Ch. 13, par. 4)
Sec. 4. Every person adrnitted to practice as an attorney and counselor
at law sha}}, before his name is entered upon the roll to be kept as
hereinafter provided, take and subscribe an oath, substantially in the
following form:
    I do solemnly swear (or affirm, as the case may be), that I will
support the constitution of the United States and the constitution of
the state of f11inois, and that I will faithfully discharge the duties
of the office of attorney and counselor at law to the best of my
ability.
 (Source: R.S. 1874, p. 169.)



     ATTORNEY PRINTED NAME               SIGNATURE                REGISTRAT]ON *




American Insurance Association (AIA)

President, John Degnan Signanre                      Printed

Property Casualty Insurance Association of America (PCIAA) plus any mergers.

Chair AIex M. Hageli Signature                       Printed

National Association of Mutual Casualty Companies (NAMIC)

President, Charles Charnness Signature                Printed

Mr. Leonard J Kml, Free and lndependen! Independent Garage Owner, 63 Civ. 3105
Beneficiary

Signature

Pljntgd/h,




                                          (s)
Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 16 of 20 PageID #:1078




U.S. Code I      Title5 rPartIII I SubpartB I Chqpter33 > Subchapterll ) $ 3331


 5 U.S. Code $ 3331 - Oath of office
 Current through Pub.          L.   114-38. (See Public Laws for the current Congress.)

    .     US Code
    .     Notes

prev I next

An individual, except the President, elected or appointed to an office of honor or profit in
the civil service or uniformed services, shall take the following oath: "I, AEl, do solemnly
swear (or affirm) that I will support and defend the Constitution of the United States
against all enemies, foreign and domestic; that I will bear tnre faith and allegiance to the
same; that I take this obligation freely, without any mental reservation or purpose of
evasion; and that I will well and faithfirlly discharge the duties of the office on which I
am about to enter. So help me God." This section does not affect other oaths required by
Iaw.

OuUJ,!+SS+,                Sept. 6,1966,80 Stat. 424.)



U.S. Code ) Title 5 ) Part          III r Subpart B > Chapter 33 r Subchapter II   ) $ 3332

American Insurance Association (AIA)

President, John Degnan Signature

Property Casualty Insurance Association of America (PCIAA) plus any mergers.

Chair Alex M. Hageli Signature

National Association of Mutual Casualty Companies (NAMIC)

President, Charles Charnness Signature                              Printed

Mr. Leonard J Krd, Free and Independent,Independent Garage Owner, 63 Civ. 3105
Beneficiary

Signatwer'fi4

Printed   ,trn   Lio       rtdrr[t .t1t tt(
                       "
                                                         (6)
Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 17 of 20 PageID #:1078




 5 U.S. Code $ 3332 - Officer                                  affidavit; no
 consideration paid for appointment
     .        US Code
     .        Notes

E        I   next

An officer, within 30 days after the effective date of his appoinment, shall file with the
oath of office required by section 3331 of this title an affidavit that neither he nor anyone
acting in his behalf has given, transferred, promised, or paid any consideration for or in
the expectation or hope of receiving assistance in securing the appointnent.

(Pub. L. 8F554, Sept. 6, 1966,80 Stat.424.)



American Insurance Association (AIA)

President, John Degnan Signature

Property casualty Insurance Association of America (PCIAA) plus any mergers.

Chair Alex M. Hageli Signature

National Association of Mutual Casualty Companies (NAMIC)

President, Charles Chamness Signature

Mr. Leonard J Kml, Free and Independent,Independent Garage owner, 63 civ. 3106
Beneficiary

,iS^*"@
Print€d rto     r. Le o
                          ^o{l   V.   Krn[




                                                (7)
Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 18 of 20 PageID #:1078




 U.S. Code > Title 5 ) Pafi   III   >   Subpart B   >   Chapter 33 > Subchapter   II   >$

 3333


 5 U.S. Code $ 3333 - Employee                                         affidavit;
 loyalty and striking against the
 Government
    .   US Code
    .   Notes

 prev I next
(a)
Except as provided by subsection (b) of this section, an individual who
accepts office or employment in the Govemment of the United States or in
the government of the District of Columbia shall execute an affidavit within
60 days after accepting the office or employment that his acceptance and
holding of the office or employment does not or will not violate section
7311 of this title. The affidavit is prima facie evidence that the acceptance
and holding of offrce or employment by the affiant does not or will not
violate section 73l l of this title.
(b)
An affidavit is not required from an individual employed by the Government
of the United States or the government of the District of Columbia for less
than 60 days for sudden emergency work involving the loss of human life or
the destruction of property. This subsection does not relieve an individual
from liability for violation of section 731 I of this title.
(Pub. L. 89-554, Sept. 6,1966,80 Stat. 424.)

American Insurance Association (AIA)

President, John Degnan Signature                             Printed

Property Casualty lnsurance Association of America (PCIAA) plus any mergers.

Chair Alex M. Hageli Signature




                                           (8)
Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 19 of 20 PageID #:1078




 National Association of Mutual Casualty Companies (NAMIC)

 President Charles Chamness Signature                    Printed

 Mr. Leonard J Kml, Free and Independent,Independent Garage Owner, 63 Civ. 3106
 Beneficiary




 U.S. Code > Title 5 ) Part   III > Subpart   F > Chapter 73 > Subchapter   II   >$
 73tt

 5 U.S. Code $ 7311 - Loyalty and                                  striking
   . US Code
   . Notes
prev I next
An individual may not accept or hold a pgS{igII in the Government of the
United States or the government of the District of Columbia if he-
(1)
advocates the overthrow of our constitutional form of government;
(2)
is a member of an organizalion that he knows advocates the overthrow of
our constitutional form of government;
(3)
participates in a strike, or asserts the right to strike, against the Government
of the United States or the government of the District of Columbia; or
(4)
is a member of an organization of employees of the Government of the
United States or of individuals employed by the government of the District
of Columbia that he knows asserts the right to strike against the Govemment
of the United States or the government of the District of Columbia.
(Pub. L. 89-554, Sept. 6,1966,80 Stat. 524.)

                                              (e)
Case: 1:18-cv-07229 Document #: 31 Filed: 03/04/19 Page 20 of 20 PageID #:1078




 American Insurance Association (AIA)

 President, John Degnan Signature

 Property Casualty Insurance Association of America (PCIAA) plus any mergers.

 Chair Alex M. Hageli Signature

 National Association of Mutual Casualty Companies (NAMIC)

 President Charles Chamness Signature

 Mr. Leonard J Kxal, Free and lnde,pendent,lndependent Garage Owner, 63 Civ. 3106
 Beneficiary

 Signature

 Printed




                                        (10)
